Citation Nr: 1421627	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for a right eye disability. 

In July 2009, the Veteran testified before a Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.  Thereafter, in October 2009, the Board remanded the Veteran's claim for service connection for a right eye disability to the RO, via the Appeals Management Center (AMC), for further development and consideration, consisting of having the Veteran undergo a VA compensation examination to determine the etiology of his right eye disability.

In January 2012, the Board again remanded the claim, finding that the January 2010 VA ophthalmological examination performed pursuant to the Board's previous October 2009 remand was inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

That additional VA ophthalmological examination was performed in February 2012, and the claim was readjudicated in a February 2012 supplementary statement of the case (SSOC), which continued to deny the claim.  The claim was then returned to the Board.  However, the Veterans Law Judge that had presided over the Veteran's July 2009 hearing, and that authored the October 2009 and January 2012 remands, was no longer employed by the Board, since having retired.  The Board, in a letter dated October 18, 2013, notified the Veteran of his right to have another hearing before a different Judge that will ultimately decide the appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) In November 2013, the Veteran responded that he wanted to appear at a hearing before a VLJ of the Board at his local RO.  See 38 C.F.R. §§ 20.700(a), 20.704 (2013).  Thereafter, in March 2014, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.


FINDING OF FACT

The Veteran's right eye disorder, diagnosed as corneal scarring and a dislocated lens, had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder, diagnosed as corneal scarring and a dislocated lens, have been met.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The Veteran contends that while on active duty at a hospital a patient pierced his right eye causing distortion and irrigation.  Additionally, he states that this injury has been getting worse over the years.  The Veteran's DD 214 lists his occupation during service as a medical corpsman, which is consistent with patient contact.  The service treatment records indicate a diagnosis of myopia.  However, myopia is considered a congenital or developmental defect, which is not subject to service connection.  38 C.F.R. § 3.303(c).

In December 1999, the Veteran sought treatment from James Richmond, M.D.  At that time, he reported that a child stuck a finger in his right eye several years ago and that is when his vision got bad.  Records from Dr. Richmond dated from 1999 to 2005 contain, in pertinent part, diagnoses of dislocated lens on the right, status post blunt trauma.

A September 2002 record from the outpatient clinic in Chattanooga, Tennessee, shows that the Veteran reported that he could not see much with his right eye since an injury when he was in service.  A September 2005 record shows a diagnosis of traumatic corneal scarring of the right eye.  

At his July 2009 hearing, the Veteran testified that although in the past he attributed the eye injury to a poke by a small child, he claims this was only for insurance purposes.  The Veteran also stated that the only trauma to his eye occurred during service and this injury has progressively worsened throughout the years.  Furthermore, an August 2009 statement by the Veteran's spouse of 40 years also stated that she has been aware of his eye problem and injury since they met.  The Veteran's spouse indicated that this injury occurred during his time in the army.  

On VA examination in January 2010, the Veteran was diagnosed as having corneal scarring and a dislocated lens of the right eye.

Here, the Veteran here has presented evidence of past blunt trauma and corneal scarring and a dislocated lens in the right eye.  Additionally, his DD 214 lists his occupation as medical corpsman, which is consistent with patient contact.  His explanation for stating that a child injured his eye in December 1999 for insurance purposes is plausible.  In addition, a VA treatment record dated in September 2002 shows that he described an injury to his right eye during service.  This statement was made approximately four years prior to the time that he submitted a claim for service connection, lending further credence to his statement.  Thus, the Board finds the Veteran's statement that he suffered a right eye injury during service to be credible.  As the post-service medical evidence links the current right eye disorder to trauma (i.e., traumatic corneal scarring of the right eye;  dislocated lens on the right, status post blunt trauma), the Board finds that the criteria for service connection are met.


ORDER

Service connection for a right eye disorder, diagnosed as corneal scarring and a dislocated lens, is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


